Citation Nr: 1632539	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  09-03 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a cervical spine disorder.
 
2. Entitlement to service connection for dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1961 to February 1966. These matters come before the Board of Veteran's Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a cervical spine disorder is addressed in the Remand portion of the decision below.


ORDER TO VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or her representative, or on the Board's own motion, when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2015).  In May 2015, the Board denied entitlement to service connection for a cervical spine disorder.  Thereafter, the Veteran appealed the Board's 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, based on a Joint Motion for Partial Remand, the Court issued an Order remanding the case to the Board.  Accordingly, the Board's May 2015 decision that denied entitlement to service connection for a cervical spine disorder is vacated and a new decision will be entered as if that part of the May 2015 decision had never been issued.


FINDING OF FACT

A current disability manifested by dizziness is not shown by the evidence of record.



CONCLUSION OF LAW

The criteria for service connection for dizziness, to include as secondary to a service-connected disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In regard to the issue of entitlement to service connection for dizziness, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Pertinent regulations provide for a grant of secondary service connection where a disability is determined to be caused or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  

An essential element of a claim for service connection is evidence of a current disability.  A March 2016 VA medical examination reflects the Veteran has not been diagnosed with a peripheral vestibular condition or a headache condition.  The examination; however, does note the Veteran's subjective complaints of dizziness. 

During a January 2015 hearing before the Board, the Veteran testified that although he never reported it to a doctor, he first noticed symptoms of dizziness around the same time that he started experiencing hearing loss.  The Veteran has asserted that his dizziness is secondary to his service-connected hearing loss.  However, the Veteran's treatment records do not show complaints of, treatment for, or a diagnosis related to symptoms of dizziness.  Nevertheless, the Veteran's military records reveal that the Veteran sought care for various other conditions to include a cold in January 1965, rhinitis in November 1964, a sore throat in September 1963, feet blisters in January 1964, and constipation in October 1961.  If the Veteran had experienced dizziness in service, the Board finds that it would have been reasonable for the Veteran to have sought care as he did for his other conditions.

In the March 2016 VA medical examination, the examiner opined that the Veteran's dizziness was "at least as likely as not a symptom without any associated diagnosis."  The examiner's conclusion was based on the evidence of record, medical literature, the Veteran's lay statements, and current objective test which reflect the Veteran's coordination is within normal limits.  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001) (holding that a symptom without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  With no evidence of a current disability, service connection for dizziness, to include as due to a service-connected disorder, is not warranted.  

In this regard, while the Veteran can competently report the onset and symptoms dizziness, any actual diagnosis of a diagnosable disorder related to this dizziness, requires medical expertise because impairment associated with the asthma can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to any current disorder requires medical expertise to determine because it involves a complex medical matter.  Accordingly although the Veteran contends that his symptoms of dizziness began in service, his statements are not competent evidence to determine a diagnosis of a disability sufficient to establish service connection.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the preponderance of the evidence is against the claim of entitlement to service connection for dizziness, the benefit of the doubt is not for application and service connection is not warranted for this disorder.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for dizziness is denied.


REMAND

The VA examination conducted in November 2011 is inadequate to adjudicate the issue on appeal.  The examiner found that there were "no medical histories to determine if the veteran had a lingering medical condition, particularly for his cervical spine, that continued after his military service that can be associated with his original accident in 1964."  However, the VA examiner did not consider the Veteran's statements of continuity of symptomatology.  

Accordingly, the case is remanded for the following action:

1.  The RO must obtain a supplemental VA medical opinion to determine whether the Veteran's cervical spine disorder is related to his military service.  The evidence of record, in the form of electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  In providing the requested medical opinion, the examiner must discuss that Veteran's lay statements that he has experienced neck pain since active service.  A VA examination must be conducted only if the examiner deems it necessary to provide the opinion.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a cervical spine disorder must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


